Citation Nr: 0935250	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-37 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Initial evaluation of a trapezius myofascial strain of the 
right shoulder, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1996 until October 
2002.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Winston-
Salem, North Carolina.


FINDING OF FACT

The Veteran's trapezius myofascial strain of the right 
shoulder has been productive of complaints of pain and flare-
ups preventing her from raising her arm above shoulder level; 
and is manifested by objective findings of abduction to 125 
degrees; flexion to 125 degrees; rotation to 85 degrees; no 
additional limitation after repetition; no ankylosis; and no 
arthritis.


CONCLUSION OF LAW

Trapezius myofascial strain of the right shoulder is 20 
percent disabling, but no more.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5024-5099, 
5201 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 
06-2723 (Vet. App. January 26, 2009). Therefore, no further 
notice is needed under VCAA.  Nonetheless, notice of the 
criteria for substantiating the increased rating claim for 
the right shoulder were provided in May 2008 pursuant to 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008). Service treatment records have been obtained.  
Records of private and VA treatment have also been obtained.  
Furthermore, the Veteran was afforded a VA examination in 
February 2009 in which he interviewed the Veteran, conducted 
a physical examination and reached a conclusion based on that 
examination that is consistent with the record.  The Board 
concedes that the examiner was not provided the Veteran's c-
file for review, however as the purpose of this examination 
was merely to evaluate her current symptoms, a review of the 
Veteran's c-file was unnecessary.  The examination is found 
to be adequate.

After consideration, the Board finds that VA has satisfied 
its duties to notify and to assist the claimant in this case. 
No further assistance to the appellant with the development 
of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule). 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).

A disability may require re-evaluation in accordance with 
changes in a Veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history. 38 C.F.R. § 4.1.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).

At the outset, the Board notes that the Veteran's claim of 
entitlement to higher rating for trapezius myofascial strain 
of the right shoulder is an appeal from the initial 
assignment of a disability rating in March 2006.  As such, 
the claim requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
has reviewed the record and finds nothing to reflect that 
there has been any significant change in the disability; a 
uniform rating is warranted.

In the rating decision on appeal, the Veteran was awarded 
service connection for trapezius myofascial strain of the 
right shoulder and granted an evaluation of 10 percent 
effective June 3, 2005.  The Veteran's trapezius myofascial 
strain of the right shoulder disability is rated under 38 
C.F.R. § 4.71a Diagnostic Codes 5099 and 5024.  

Diagnostic Code 5099 indicates the disability is not listed 
in the Schedule for Rating Disabilities and it has been rated 
by analogy under a closely related disease or injury.  38 
C.F.R. §§ 4.20, 4.27.  In the present case, the RO rated the 
claim under Diagnostic Code 5024, for the evaluation of 
tenosynovitis.  Diagnostic Code 5024 directs that disability 
due to tenosynovitis be rated on limitation of motion of the 
affected body part, or in this case, Diagnostic Code 5201 for 
limitation of motion of the arm.  Under Diagnostic Code 5201, 
for the major side, a 20 percent evaluation is for assignment 
when arm motion is limited at shoulder level, 30 percent is 
for assignment when motion is limited to midway between the 
side and shoulder level, and a 40 percent evaluation is for 
assignment when arm motion is limited to 25 degrees from the 
side.  The medical evidence does not explicitly show which 
arm is the dominant arm but the Veteran has stated that she 
is right-handed.  Thus, for the purpose of this appeal, the 
right shoulder will be considered the major side.

Diagnostic Code 5202 for impairment of the humerus and 
Diagnostic Code 5203 which provides for higher evaluations 
for impairment of the clavicle or scapula are not for 
application in the present case as the Veteran's shoulder 
disability is not shown to involve dislocation, nonunion or 
malunion of the humerus, clavicle or scapula.

The Veteran was examined for her right shoulder disability in 
March 2006.  She reported that the most severe limitation of 
motion in the right shoulder, during flare-ups, was to 90 
degrees.  She also reported that she was a lab technician and 
had not lost any work time due to her shoulder, although the 
shoulder was aggravated by lifting at work.  On objective 
evaluation, abduction in the right shoulder was from 0 to 135 
degrees with pain. With repetition, there was no loss of 
motion secondary to pain, weakness, or lack of endurance.  In 
March 2007, the Veteran submitted a statement that her right 
shoulder disability had become much worse.  She mentioned 
that she was no longer working as a lab technician because 
her duties included lifting a minimum of 50 pounds and her 
shoulder also affected her typing and writing.  She was 
forced to take several breaks on the job because of the pain 
she suffered when moving and lifting this equipment.  In 
November 2007 she stated that she could lift more than 10 
pounds, that standing on her feet for prolonged periods of 
time caused strain in her right shoulder, and that any type 
of activity involving turning her right shoulder for long 
periods of time also caused pain.

A March 2006 private treatment record shows the Veteran 
complained of terrible chronic right shoulder pain.  On 
physical examination, the shoulders showed no abnormalities 
or crepitus with rotation.  The Veteran had a good grip.

A January 2008 private medical evaluation found tenderness of 
the upper right trapezius with several trigger points.  The 
physician observed that the Veteran had full range of motion 
of the shoulder with negative impingement and drop arm signs.  
After a review of MRI and x-ray imaging, he diagnosed the 
Veteran with myofascial pain with trigger points and right 
shoulder pain.

In February 2009 the Veteran underwent a VA examination.  The 
Veteran complained of constant pain of the posterior right 
shoulder and trapezius.  The pain was mostly mild but became 
severe at times.  The Veteran reported that flare-ups 
occurred roughly one to two times a week and lasted for "a 
few hours" but were not accompanied by any additional loss 
of motion.  She presented with no effusion, symptoms of 
inflammation, deformity, giving way, instability, stiffness, 
weakness, incoordination, or decreased speed of joint motion 
of the right shoulder.  The Veteran reported no episodes of 
locking.  The examiner indicated that the Veteran's condition 
did not affect the motion of the joint.  The Veteran had 
flexion and abduction to 125 degrees.  She had internal and 
external rotation to 85 degrees.  There was objective 
evidence of pain following repetitive motion but not 
additional limitations after three repetitions of range of 
motion and no ankylosis.  Summary findings were of mild 
tenderness and painful motion.  With regard to activities of 
daily living, the examiner reported that her shoulder had a 
mild effect on her ability to do chores, go shopping, and 
exercise.  Also the Veteran reported that during flare-ups 
she found it difficult to reach above her head.

After a careful review of the record, the Board finds that 
the Veteran's trapezius myofascial strain of the right 
shoulder disability warrants a rating of 20 percent.  The 
Veteran reported on the March 2006 VA examination report that 
during a flare-up, she could not raise her arm more than 90 
degrees.  She also reported in February 2009 that during a 
flare-up, she found it difficult to raise reach above her 
head.  These findings show that during flare-ups, the Veteran 
cannot reach her arm past shoulder level, which under 
Diagnostic Code 5201 warrants a 20 percent rating.  A rating 
higher than this does not apply, as objective evidence of 
motion, recorded by both VA and private medical examiners, 
confirms that the Veteran has a substantial range of motion.

In evaluating the Veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  In this case, the Board 
has considered the Veteran's reports of flare-ups and has 
assigned her a disability rating that compensates her for 
these complaints.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

The level of impairment in the right shoulder has been 
relatively stable throughout the appeals period, or at least 
has never been worse than what is warranted for a 20 percent 
rating.  Therefore, the application of staged ratings (i.e., 
different percentage ratings for different periods of time) 
is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Based on the foregoing, the Board concludes that the 
Veteran's trapezius myofascial strain of the right shoulder 
disability has been 20 percent disabling throughout the 
period on appeal.  All evidence has been considered and, 
where appropriate, the benefit of the doubt has been give to 
the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  While the Veteran's right shoulder 
causes functional limitations, the record does not show that 
it has caused marked interference with employment.  The 
February 2009 VA examination report noted that the Veteran's 
shoulder was aggravated by lifting at work but she was able 
to do physical and sedentary employment that did not require 
heavy lifting.  The report further indicated that the Veteran 
left her last employment to be with her children.  The record 
also does not show frequent periods of hospitalization due to 
the right shoulder disability.  Hence, assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2008) is 
not warranted.


ORDER

An initial evaluation of 20 percent, but no higher, for 
trapezius myofascial strain of the right shoulder is granted, 
subject to the rules and payment of monetary benefits.


____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


